DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/02/2021 has been entered.

	
Status of Claims
Claim(s) 1-5 and 7-14 and 17-18 is/are pending of which Claim(s) 1 is/are presented in independent form. However, claim 7 is withdrawn. Claims 6 and 15-16 cancelled, and claim 18 is new.
All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.

Response to Arguments
First Argument:
	The prior art does not disclose/teach the invention as currently amended.
	Examiner's Response:
Applicant's arguments with respect to the claims have been considered but are moot because the rejection has been changed below, necessitated by Applicant's amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, Claim 2 recites the limitation "the device" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Applicant has amended previous recitations of “device” to be “system”.
Regarding claim 17, claim 17 has been amended to delete that it depends on claim 1; however, the new claim dependency has not been added thus making the claim indefinite. Based on the context of the claim, claim 17 with its antecedent references must depend from claim 18, thus examiner will interpret claim 17 as depending on claim 18.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “attachment mechanism” in claims 1, 3, 4, 10, 11; claim limitation may refer to: hook and loop, glue, buttons, belt buckle (see [0041] of instant application), apertures (see [0046]), adhesive, soft loops/stiff hooks, knots, eyelets (see [0043]). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1, 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fisher (US 20130133668 A1).
Regarding claim 1, Fisher discloses a system (See Figures 1A-2B) for immobilizing a portion of a patient ([0026-0027, 0032] system restrains the pannus of the patient thus immobilizing that portion of the patient), the system comprising: 
a surgical patient support structure (patient bed, see Figures 1A-1D and [0032]) having a fixture (bedrail, see Figures 1A-1D, and [0032]) (see [0010] wherein this is a surgical device for use in surgical environment); and 
an elongate strap member 100 (See Figures 2A-2B, wherein the device is elongated and is wholly a “strap”) comprising an attachment end 24 and a widened pad end 10 (See Figures 2A-2B), a first adhesive layer 30 (See [0030]) attached to one side (posterior surface 18b, [0030]) of the widened pad end 10 (See Figure 2B) and configured to adhere to skin of the body portion of the patient (see [0031] and Figures 1A-1D, wherein the adhesive 30 adheres to the pannus of the user which means it is configured to adhere to the skin of the body of the patient); 
wherein the attachment end 24 of the elongate strap member 100 comprises at least one of: 
(i) an attachment mechanism (see [0029] wherein 24 may comprise snaps, buttons, Velcro, or adhesive for attaching to itself); and 
(ii) a second adhesive layer (see [0029] wherein 24 may be adhesive, thus being a second adhesive layer) configured to attach to the fixture (bedrail) of the surgical patient support structure (bed) (See Figures 1A-1D) proximate to the patient (See Figures 1A-1D and [0032] wherein the attachment end 24 secures the member 100 to the bedrail) with the elongate strap member 100 configured to be under tension to reposition the portion of the patient (see [0032] wherein the member 100 provides moderate traction to elevate the pannus thus meaning the 
Regarding claim 3, Fisher discloses the invention of claim 1 above.
Fisher further discloses wherein the attachment mechanism (snaps, buttons, Velcro, adhesive [0029]) at the attachment end 24 of the elongate strap member 100 engages the fixture (bedrail) (See Figures 1A-1D and [0032] wherein the attachment mechanisms of the attachment end 24 attach/engage the bedrail/fixture by enabling the member 100 to loop around it securely).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US 20130133668 A1) in view of Islava (US 6666836 B1).
Regarding claim 2, Fisher discloses the invention of claim 1 above.
Fisher further discloses the device further comprising a release layer initially covering the first adhesive layer surface (surface of adhesive 30) (see [0033-0034] wherein the adhesive may be covered by a release liner, which is equivalent to the language “release layer”).
Fisher does not disclose wherein the first adhesive layer comprises an adhesive gel.
However, Islava teaches an analogous body adhering device wherein the adhesive is a hypoallergenic adhesive gel for molding itself to the skin surface, into and around hair shafts, and does not grip hair or pull strongly on hairs when the dressing is removed (Abstract lines 8-12).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive 30 of Arbesman with the adhesive gel as taught by Islava in order to provide a device that molds to the skin surface, into and around hair shafts, and does not grip hair or pull strongly on hairs when the device is removed (Islava Abstract lines 8-12).
Regarding claim 9, Fisher discloses the invention of claim 8.
Fisher does not disclose wherein the first (30) and the second (adhesive of end 24) adhesive layers are formed of a hypoallergenic material.
However, Islava teaches an analogous device for immobilizing a portion of a patient (device adheres and wraps around an anatomy of a patient on various body areas as to immobilize the portion, see Fig. 10 [Col. 2, Lines 49-57]) wherein the adhesive (adhesive layer 18) is formed of a hypoallergenic material (adhesive layer 18 is formed of hypoallergenic 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second adhesive areas (30 and of 24) of Fisher such that the adhesive that is formed of a hypoallergenic material taught by Islava, for the purpose of purpose of preventing any physical or allergic damage to the skin (see Col. 5, Lines 65-68 to Col. 6, Line 1).
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US 20130133668 A1) in view of Petersvik (US 6572541 B1).
Regarding claim 4, Fisher discloses the invention of claim 1 above.
Fisher does not disclose the fixture of the surgical patient support structure presents a hooking member and the attachment mechanism comprises at least one aperture formed in the attachment end to accept engagement to the hooking member presented on the fixture.
However, Petersvik teaches an analogous system for revealing a surgical area (See Figures 1-10, see mainly Annotated Figure 10) (see Abstract wherein the “retractor” opens the surgical area as seen in Figure 10, and see Col. 3 lines 22-25 wherein it is further analogous as the retractor 22 pulls on the patient) wherein the analogous system comprises an analogous fixture 18 for attaching the analogous elongate member (retractor) 22 and causing an analogous pulling force on the human body via the elongate member 22 wherein the attachment mechanism of the member 22 is a series of apertures 28 which may attach to/accept a series of hooks 20 on the fixture 18 (See Annotated Figure 10 and Col. 3 lines 5-31), wherein this system easily allows the position and pulling force of the elongate member on the human body to be easily adjusted with one hand (See Col. 3 lines 22-31).

    PNG
    media_image1.png
    561
    785
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fixture (bedrail) and the attachment mechanism of attachment end 24 of Fisher to further comprise the hooks 20 and apertures 28 of Petersvik in order to allow the pulling force and positioning of the elongate member 100 to be easily adjusted with a single hand (See Petersvik Col. 3 lines 22-31) (See Fisher [0030] wherein the device is built to “retract” which means it has an pulling force on the human body).
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US 20130133668 A1) in view of Petersvik (US 6572541 B1) in view of Arbesman (US 20100016771 A1).
Regarding claim 10, Fisher discloses the invention of claim 8 below.

However, Petersvik teaches an analogous system for revealing a surgical area (See Figures 1-10, see mainly Annotated Figure 10) (see Abstract wherein the “retractor” opens the surgical area as seen in Figure 10, and see Col. 3 lines 22-25 wherein it is further analogous as the retractor 22 pulls on the patient) wherein the analogous system comprises an analogous fixture 18 for attaching the analogous elongate member (retractor) 22 and causing an analogous pulling force on the human body via the elongate member 22 wherein the attachment mechanism of the member 22 is a series of apertures 28 which may attach to/accept a series of hooks 20 on the fixture 18 (See Annotated Figure 10 and Col. 3 lines 5-31), wherein this system easily allows the position and pulling force of the elongate member on the human body to be easily adjusted with one hand (See Col. 3 lines 22-31).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fixture (bedrail) and the attachment mechanism of attachment end 24 of Fisher to further comprise the hooks 20 and apertures 28 of Petersvik in order to allow the pulling force and positioning of the elongate member 100 to be easily adjusted with a single hand in an alternate method of attachment to the fixture (See Petersvik Col. 3 lines 22-31) (See Fisher [0030] wherein the device is built to “retract” which means it has an pulling force on the human body), thus providing two overall attachment modes to the fixture.
As combined, Fisher does not disclose that the at least one aperture 28 is formed through the second peel-off layer.
However, Arbesman teaches an analogous adhesive strap body 110 (See Figure 2, [0061]) with an analogous aperture 140 (See Figure 2) and analogous release liner on the back 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that when further providing the apertures 28 of Petersvik through the attachment end 24 of Fisher, as combined above, the apertures 28 would be formed through the second peel-off layer as taught by Arbesman to enable the usage of the apertures 28 without enabling the adhesive aspect of the attachment end 24 until needed (See Arbesman Figure 2 and [0064, 0066]).
Regarding claim 11, Fisher in view of Petersvik in view of Arbesman discloses the invention of claim 10 above.
As combined, Petersvik teaches wherein the at least one aperture 28 comprises a circular hole with a line aligned longitudinally in the attachment end away from the widened pad end (See Annotated Figure 10 of Petersvik above, wherein the apertures 28 comprise a circular hole with a line area aligned longitudinal in the attachment end of the device and extending toward the end of the device, wherein then Fisher and Petersvik combined has these apertures 28 extending away from the widened pad end 10).
Claims 5, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US 20130133668 A1) in view of Lesko (US 20080039760 A1). 
Regarding claim 5, Fisher discloses the invention of claim 1 above.
Fisher does not disclose wherein the attachment end comprises at least one transverse groove to facilitate manual separation of an excess distal length of the attachment end.
However, Lesko teaches an analogous adhesive elongated member (see [0009] and Figures 2A-3, see Further Annotated Figure A of Lesko, analogous adhesive on its attachment 


    PNG
    media_image2.png
    505
    817
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    477
    647
    media_image3.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the attachment end 24 of Fisher to comprise these transverse and longitudinal grooves as taught by Lesko in order to provide the user/doctor/patient with the ability to selectively determine how the device should best function and make the device more adjustable (See [0031, 0034, 0010] and Annotated Figure A of Lesko).
Regarding claim 12, Fisher discloses the invention of claim 8.
Fisher does not disclose wherein the widened pad end 10 of the elongate strap member comprises more than one finger portion that are configured to splay to distribute traction contact over a large area of a body portion of a patient.
However, Lesko teaches an analogous adhesive elongated member (see [0009] and Figures 2A-3, see Further Annotated Figure A of Lesko, analogous adhesive on its attachment ends) wherein the member comprises two ends with two “fingers” to be splayed (See Annotated 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified two ends of the device of Fisher (the attachment end 24 and widened pad end 10) to comprise these transverse and longitudinal grooves as taught by Lesko in order to provide the user/doctor/patient with the ability to selectively determine how the device should best function and make the device more adjustable (See [0031, 0034, 0010] and Annotated Figure A of Lesko) and wherein these grooves may form into the two finger portions, and as combined the widened pad end 10 which applies traction for retracting the pannus (see [0030] and Figures 1A-1D) may splay over a larger area of the patient when in the form of the two fingers as taught by Lesko.
Regarding claim 14, Fisher discloses the invention of claim 8 below.
Fisher does not disclose wherein the attachment end comprises at least one transverse groove to facilitate manual separation of an excess distal length of the attachment end.
However, Lesko teaches an analogous adhesive elongated member (see [0009] and Figures 2A-3, see Further Annotated Figure A of Lesko, analogous adhesive on its attachment ends) wherein the member comprises two ends with “fingers” to be splayed (See Annotated Figure A of Lesko, wherein this is actually a “detached state” and the member begins as a single piece (thus an “initial, intact, state”)) with frangible grooves down its long axis (See Annotated Figure A of Lesko and [0030-0032]) and transverse grooves (See Annotated Figure B of Lesko, where these go transversely across the fingers) thus the member is able to be 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the attachment end 24 of Fisher to comprise these transverse and longitudinal grooves as taught by Lesko in order to provide the user/doctor/patient with the ability to selectively determine how the device should best function and make the device more adjustable (See [0031, 0034, 0010] and Annotated Figure A of Lesko).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US 20130133668 A1). 
Regarding claim 8, Fisher discloses the invention of claim 1 above.
Fisher discloses the second adhesive layer (adhesive at attachment end 24, see [0025]) affixed to one side of a terminal portion of the attachment end 24 (See Figures 2A-2B wherein the adhesive is at 24 which is on one side of the terminal portion of the attachment end 24), the first and the second adhesive layers separated by an intervening portion 20 of the elongate strap 100 (See Figures 2A-2B); to enable the attachment end 24 to adhere to one of (number 3): 
(i) another portion of the patient; and 
(ii) the fixture of the surgical patient support structure proximate to the patient; and 
(iii) another portion of the elongate strap member 100 after looping around the fixture (bedrail) of the surgical patient support structure (bed) with the elongate strap member 100 (See Figure 1D) configured to be under tension to reposition the portion of the patient (see [0032] wherein the member 100 provides moderate traction to elevate the pannus thus meaning the member 100 is under tension and repositioning the pannus), exposing a surgical site (see [0003-0004] wherein lifting the pannus enables doctors to perform surgical procedures in the cesarean section of the patient, which means the device “exposes a surgical site”).
Fisher does not disclose the second adhesive layer comprises a second peel-off layer releasably covering the second adhesive layer that is removable.
However, Fisher does disclose the first release layer (liner) for the adhesive 30 which attaches to a human (See [0033-0034]), wherein this release liner ensures the adhesive 30 will not accidently adhere to something undesired.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further provided a second release layer (liner) for the second adhesive area of the attachment end 24 to ensure that adhesive does not accidently adhere when undesired, since it has been held that duplication of parts “has no patentable significance unless a new and unexpected result is produced” (see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)) (see MPEP 2144.04 VI B), thus having a second duplicate release liner would be obvious.

Claims 13, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US 20130133668 A1) in view of Arbesman (US 20100016771 A1) in view of Lesko (US 20080039760 A1). 
Regarding claim 13, Fisher discloses the invention of claim 8 above.
Fisher does not disclose the widened pad end of the elongate strap member comprises three or more finger portions that are configured to splay to distribute traction contact over a large area of a body portion of a patient.
However, Arbesman teaches an analogous widened pad end (See Annotated Figure 2) with three finger portions 130 (analogous to Fisher since these fingers 130 adhere to the body and apply tension similar to the widened pad end 10 of Fisher, see Arbesman [0067] thus being configured to splay and distribute traction over a large area of a body portion of a user) wherein 


    PNG
    media_image4.png
    639
    989
    media_image4.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the widened pad end 10 of Fischer to have the shape of the widened pad end as taught by Arbesman with the three fingers 130 in order to provide an increased level of support and not restrict subcutaneous blood flow of the user thus enabling better comfort (see [0040-0042] of Arbesman) and also further provide ways to alter the force of pulling the widened end as the fingers 130 can be adhered to the user in varying ways (such as seen in Figure 17 versus Figure 11 of Arbesman) thus 
As combined, Fisher does not disclose the widened pad end of the elongate strap member comprises two or more frangible grooves formed from an exterior edge inward toward the attachment end to separate into the three or more finger portions that are configured to splay to distribute traction contact over a large area of a body portion of a patient, the two or more frangible grooves terminating part way across the widened pad end; and the widened pad end with the two or more frangible grooves intact configured for attachment to distribute traction contact over a smaller area of the body portion of the patient.
However, Lesko teaches an analogous adhesive elongated member (see [0009] and Figures 2A-3) wherein the member comprises analogous fingers to be splayed (See Annotated Figure A of Lesko) wherein this is actually a “detached state” and the member begins as a single piece (thus an “initial, intact, state”) with frangible grooves down its long axis (See Annotated Figure A of Lesko and [0030-0032]) thus the member is able to be adjustable and customized by the user for the best possible state of usage as the initial state and detached state may function differently (see [0031] and also see [0010]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fingers 130 of the widened pad end 10 of Fisher as combined to be initially connected through frangible grooves as taught by Lesko to provide the user with the ability to selectively determine how the device should best function and make the device more adjustable (See [0031, 0010] and Annotated Figure A of Lesko) (thus allowing the widened pad end 10 to take the form as seen in Figure 2A of Fisher or the form as seen in Figure 2 of Arbesman thus increasing adjustability).
Thus as combined, Fisher discloses the widened pad end 10 comprising two or more frangible grooves (See Annotated Figure 2 of Arbesman, wherein since there are three fingers with two gaps, then the combination above would result in at least two frangible grooves for 
Regarding claim 18, Fisher discloses the invention of claim 1 above.
Fisher does not disclose the widened pad end of the elongate strap member comprises three or more finger portions that are configured to splay to distribute traction contact over a large area of a body portion of a patient.
However, Arbesman teaches an analogous widened pad end (See Annotated Figure 2) with three finger portions 130 (analogous to Fisher since these fingers 130 adhere to the body and apply tension similar to the widened pad end 10 of Fisher, see Arbesman [0067] thus being configured to splay and distribute traction over a large area of a body portion of a user) wherein these three finger portions 130 enable an increased level of support and also does not restriction of subcutaneous blood flow of the user thus enabling better comfort (see [0040-0042]) and also further provide ways to alter the force of pulling the widened end as the fingers can be adhered to the user in varying ways such as seen in Figure 17 versus Figure 11 thus increasing the adjustability of the analogous widened pad end.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the widened pad end 10 of Fischer to have the shape of the widened pad end as taught by Arbesman with the three 
As combined, Fisher does not disclose the widened pad end comprises two or more frangible grooves formed from an exterior edge inward toward the attachment end and terminating part way across the widened pad end, the widened pad end configurable for attachment in one of: (i) an initial, intact state to distribute traction contact over a small area of the body portion of the patient; and (ii) a subsequent detached state, the two or more frangible grooves separated to form the three or more finger portions that are configured to splay to distribute traction contact over a large area of the body portion of the patient.
However, Lesko teaches an analogous adhesive elongated member (see [0009] and Figures 2A-3) wherein the member comprises analogous fingers to be splayed (See Annotated Figure A of Lesko) wherein this is actually a “detached state” and the member begins as a single piece (thus an “initial, intact, state”) with frangible grooves down its long axis (See Annotated Figure A of Lesko and [0030-0032]) thus the member is able to be adjustable and customized by the user for the best possible state of usage as the initial state and detached state may function differently (see [0031] and also see [0010]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fingers 130 of the widened pad end 10 of Fisher as combined to be initially connected through frangible grooves as taught by Lesko to provide the user with the ability to selectively determine how the device should best function and make the device more adjustable (See [0031, 0010] and Annotated Figure A of 
Thus as combined, Fisher discloses the widened pad end 10 comprising two or more frangible grooves (See Annotated Figure 2 of Arbesman, wherein since there are three fingers with two gaps, then the combination above would result in at least two frangible grooves for connecting the fingers together) formed from an exterior edge inward toward the attachment end and terminating part way across the widened pad end (See Annotated Figure A of Lesko wherein as combined with Fisher and Arbesman causes the frangible grooves to end where the fingers 130 initially form thus ending “part way” across the pad end 10), and the widened pad end configurable for attachment in one of: (i) an initial, intact state to distribute traction contact over a small area of the body portion of the patient; and (ii) a subsequent detached state, the two or more frangible grooves separated to form three or more finger portions 130 (See Annotated Figure A of Lesko which shows two states, Figures 2A is an initial state and Figure 2B is detached state) (See Annotated Figure 2 of Arbesman where the detached state would result in such structure with three or more finger portions 130).
Regarding claim 17, Fisher in view of Arbesman and Lesko discloses the invention of claim 18 above.
As combined, Fisher in view of Lesko and Arbesman discloses wherein: the two or more frangible grooves in the initial, intact state are in a parallel fork-like alignment (See Annotated Figure A of Lesko wherein the frangible groove forms a straight line on the long axis from the main body of the bandage, thus as combined with the fingers 130 Arbesman, see Annotated Figure 2, into the widened pad end 10 of Fisher, the two frangible grooves formed between the two gaps between the fingers 130 of the widened pad end would be formed straight along the long axis and thus parallel and thus create a parallel fork-like alignment); and 
the two or more frangible grooves in the subsequent detached state form three or more finger portions 130 (See Annotated Figure 2 of Arbesman) radially spreadable (See Figure 2 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889.  The examiner can normally be reached on Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        6/7/2021

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786